



Exhibit 10.1
ELEVENTH AMENDMENT TO AMENDED AND RESTATED
MASTER REPURCHASE AGREEMENT
THIS ELEVENTH AMENDMENT TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
(this “Amendment”), dated as of July 24, 2019 (the “Effective Date”), is made
and entered into among NVR MORTGAGE FINANCE, INC., a Virginia corporation (the
“Seller”), U.S. BANK NATIONAL ASSOCIATION, as agent (in such capacity, the
“Agent”) and a Buyer, and the other Buyers (the “Buyers”).
RECITALS
A.    The Seller and the Buyers are parties to an Amended and Restated Master
Repurchase Agreement dated as of August 2, 2011 as amended by a First Amendment
to Amended and Restated Master Repurchase Agreement dated as of August 1, 2012,
a Second Amendment to Amended and Restated Master Repurchase Agreement dated as
of November 13, 2012, a Third Amendment to Amended and Restated Master
Repurchase Agreement dated as of November 29, 2012, a Fourth Amendment to
Amended and Restated Master Repurchase Agreement dated as of July 31, 2013, a
Fifth Amendment to Amended and Restated Master Repurchase Agreement dated as of
July 30, 2014, a Sixth Amendment to Amended and Restated Master Repurchase
Agreement dated as of July 29, 2015, a Seventh Amendment to Amended and Restated
Master Purchase Agreement dated as of January 18, 2016, an Eighth Amendment to
Amended and Restated Master Purchase Agreement dated as of July 27, 2016, a
Ninth Amendment to Amended and Restated Master Purchase Agreement dated as of
July 26, 2017, and a Tenth Amendment to Amended and Restated Master Repurchase
Agreement dated July 25, 2018 (as further amended, restated or otherwise
modified from time to time, the “Repurchase Agreement”); and
B.    The Seller and the Buyers now desire to amend certain provisions of the
Repurchase Agreement as set forth herein.
AGREEMENT
In consideration of the premises herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, all
parties hereto agree as follows:
Section 1.    Definitions. Capitalized terms used and not otherwise defined in
this Amendment have the meanings specified in the Repurchase Agreement.
Section 2.    Amendments. The Repurchase Agreement is hereby amended as follows:
2.1    Definitions. Section 1.2 of the Repurchase Agreement is hereby amended by
adding or amending and restating, as applicable, the following defined terms to
read in their entireties as follows:




--------------------------------------------------------------------------------





“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“LIBOR Margin” means 1.85%.
“Termination Date” means the earlier of (i) July 22, 2020, and (ii) the date
when the Buyers’ Commitments are terminated pursuant to this Agreement, by order
of any Governmental Authority or by operation of law.
2.2    Full Disclosure. Section 15.2(s) of the Repurchase Agreement is amended
and restated in its entirety as follows:
(s)    Full Disclosure. Each material fact or condition relating to the
Repurchase Documents and the Central Elements has been disclosed in writing to
the Agent. All information previously furnished by the Seller and its
Subsidiaries to the Agent in connection with the Repurchase Documents was and
all information furnished in the future by the Seller and its Subsidiaries to
the Agent or Buyers will be true and accurate in all material respects or based
on reasonable estimates on the date the information is stated or certified. To
the best knowledge of the Seller, neither the financial statements referred to
in Section 15.2(f) , nor any Request/Confirmation, market analysis report,
officer’s certificate or any other report or statement delivered by the Seller
and its Subsidiaries to the Agent in connection with this Agreement, contains
any untrue statement of material fact. The information included in the most
recently delivered Beneficial Ownership Certification is true and correct in all
respects.
2.3    Beneficial Ownership Reporting. Section 16.5 of the Repurchase Agreement
is amended by adding a new clause (i) thereto, to read as follows:
(i)    (i) Upon request of the Administrative Agent, a Beneficial Ownership
Certification, and (ii) any change in the information provided in the Beneficial
Ownership Certification that would result in a change to the list of beneficial
owners identified in parts (c) or (d) of such certification.
2.4    Tangible Net Worth Ratio. Section 17.13 of the Repurchase Agreement is
hereby amended and restated to read in its entirety as follows:
17.13.    Tangible Net Worth Ratio. At all times, the ratio of (i) Total
Liabilities to (ii) Adjusted Tangible Net Worth shall not be more than 14.0 to
1.0
2.5    Certain ERISA Matters. Section 22 of the Repurchase Agreement is amended
by adding a new Section 22.20 thereto, to read as follows:
22.20     Certain ERISA Matters.




--------------------------------------------------------------------------------





(a)     Each Buyer (x) represents and warrants, as of the date such Person
became a Buyer party hereto, to, and (y) covenants, from the date such Person
became a Buyer party hereto to the date such Person ceases being a Buyer party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Seller or any Subsidiary, that at least
one of the following is and will be true:
(i)     such Buyer is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Buyer’s entrance into, participation in, administration of and performance of
the Transactions, the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Buyer’s entrance into, participation in, administration of and
performance of the Transactions, the Commitments and this Agreement,
(iii)    (A) such Buyer is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Buyer to enter into, participate in, administer and perform the
Transactions, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Transactions, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Buyer,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Buyer’s entrance into, participation in, administration of and
performance of the Transactions, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Buyer.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Buyer or (2) a Buyer has provided
another representation, warranty and covenant in accordance with sub-clause (iv)
in the immediately preceding clause (a), such Buyer further (x) represents and
warrants, as of the date such Person became a Buyer party hereto, to, and (y)
covenants, from the date such Person became a Buyer party hereto to the date
such Person ceases being a Buyer party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Seller or any Subsidiary, that the Administrative Agent is not a
fiduciary with respect to the assets of such Buyer involved in such Buyer’s




--------------------------------------------------------------------------------





entrance into, participation in, administration of and performance of the
Transactions, the Commitments and this Agreement (including in connection with
the reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Repurchase Document or any documents related hereto or thereto).
2.6    Exhibits and Schedules. Exhibit C and Schedule AI to the Repurchase
Agreement is amended and restated in its entirety to read as set forth on
Exhibit C and Schedule AI, respectively, to this Amendment.
Section 3.    Representations, Warranties, Authority, No Adverse Claim.
3.1    Reassertion of Representations and Warranties, No Default. The Seller
hereby represents and warrants that on and as of the date hereof and after
giving effect to this Amendment (a) all of the representations and warranties in
the Repurchase Agreement are true, correct, and complete in all respects as of
the date hereof as though made on and as of such date, except for changes
permitted by the terms of the Repurchase Agreement, and (b) there will exist no
Default or Event of Default under the Repurchase Agreement, as amended by this
Amendment, on such date that the Buyers have not waived.
3.2    Authority, No Conflict, No Consent Required. The Seller represents and
warrants that it has the power, legal right, and authority to enter into this
Amendment and has duly authorized by proper corporate action the execution and
delivery of this Amendment and none of the agreements herein contravenes or
constitutes a default under any agreement, instrument, or indenture to which the
Seller is a party or a signatory, any provision of the Seller’s articles of
incorporation or bylaws, or any other agreement or requirement of law or results
in the imposition of any Lien on any of its property under any agreement binding
on or applicable to the Seller or any of its property except, if any, in favor
of the Buyers. The Seller represents and warrants that no consent, approval, or
authorization of or registration or declaration with any Person, including but
not limited to any governmental authority, is required in connection with the
execution and delivery by the Seller of this Amendment or the performance of
obligations of the Seller herein described, except for those that the Seller has
obtained or provided and as to which the Seller has delivered certified copies
of documents evidencing each such action to the Buyers.
3.3    No Adverse Claim. The Seller hereby warrants, acknowledges, and agrees
that no events have taken place and no circumstances exist at the date hereof
that would give the Seller a basis to assert a defense, offset, or counterclaim
to any claim of the Agent or the Buyers with respect to the Seller’s obligations
under the Repurchase Agreement as amended by this Amendment.
Section 4.    Conditions Precedent. The effectiveness of the amendments
hereunder shall be subject to satisfaction of the following conditions
precedent:




--------------------------------------------------------------------------------





4.1    The Agent shall have received the following documents in a quantity
sufficient that the Seller and each Buyer may each have a fully executed
original of each such document:
(a)    this Amendment duly executed by the Seller, the Agent, and the Buyers;
(b)    a certificate of the Secretary or an Assistant Secretary of the Seller
certifying (i) that there has been no change to Seller’s articles of
incorporation or bylaws since copies of the same were delivered to the Agent on
August 5, 2008; (ii) as to a copy attached thereto of resolutions authorizing
the execution, delivery, and performance of this Amendment, and the other
documents and agreements executed and delivered in connection herewith; and
(iii) as to the names, incumbency, and specimen signatures of the persons
authorized to execute this Amendment on behalf of the Seller; and
(c)    such other documents as the Agent reasonably requests.
4.2    The Seller shall have paid any outstanding Agent’s Fees and any other
fees then due under Article 9 of the Repurchase Agreement.
Section 5.    Miscellaneous.
5.1    Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Repurchase Agreement and the other Repurchase Documents. Except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Repurchase Agreement and each other Repurchase Document are ratified and
confirmed and shall continue in full force and effect.
5.2    Survival. The representations and warranties made by the Seller in this
Amendment shall survive the execution and delivery of this Amendment.
5.3    Reference to Repurchase Agreement. Each of the Repurchase Documents,
including the Repurchase Agreement and any and all other agreements, documents,
or instruments now or hereafter executed and delivered pursuant to the terms
hereof or pursuant to the terms of the Repurchase Agreement as amended hereby,
is hereby amended so that any reference in such Repurchase Document to the
Repurchase Agreement shall refer to the Repurchase Agreement as amended and
modified hereby.
5.4    Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York as applicable to the
Repurchase Agreement.
5.5    Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of the Agent, the Buyers, the Seller, and their respective
successors and




--------------------------------------------------------------------------------





assigns, except that the Seller may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of each of the Buyers.
5.6    Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.
5.7    Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.
5.8    ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER REPURCHASE DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO, AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the date first written above.
NVR MORTGAGE FINANCE, INC., as Seller
By:
/s/ Eugene J. Bredow
 
Name:
Eugene J. Bredow
 
Title:
President
 
 
 
 



































































[Signature Page to Eleventh Amendment to
Amended and Restated Master Repurchase Agreement]




--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION, as Agent and as a Buyer
By:
/s/ Edwin D. Jenkins
 
Name:
Edwin D. Jenkins
 
Title:
Senior Vice President
 
 
 
 







































































[Signature Page to Eleventh Amendment to
Amended and Restated Master Repurchase Agreement]




--------------------------------------------------------------------------------





SCHEDULE AI to
ELEVENTH Amendment to
Amended and Restated
Master Repurchase Agreement


SCHEDULE AI
TO MASTER REPURCHASE AGREEMENT


Approved Investors List
Investor
S&P CP Rating
Moody's CP Rating
Related Parent Company
Product Approval
Bayview Acquisitions, LLC
N/A
N/A
 
Conforming
Caliber Funding
N/A
N/A
 
Conforming
Dollar Bank
N/A
N/A
 
Non-Conforming/
Conforming
Federal Home Loan Mortgage Corp
N/A
N/A
 
Conforming
Federal National Mortgage Assoc.
N/A
N/A
 
Conforming
First National Bank of Pennsylvania
N/A
P-2
FNB Corporation
Non-Conforming/
Conforming
Ginnie Mae Securities
A-1
N/A
 
Conforming
Huntington National Bank of Columbus OH
N/A
N/A
Huntington National Bancshares, Inc.
Non-Conforming/
Conforming
Lakeview Loan Servicing
 
 
 
Non-Conforming/
Conforming
Merchants Mortgage
 
 
Merchants Bank of Indiana
Non-Conforming/
Conforming
NASA Federal Credit Union
 
 
 
Non-Conforming/ Conforming
Northpoint
 
 
 
Non-Conforming/
Conforming
PennyMac Corporation
N/A
N/A
PennyMac Mortgage Inv Trust
Non-Conforming/
Conforming
Pentagon Federal Credit Union, Alexandria VA
N/A
N/A
 
Non-Conforming/
Conforming
Roundpoint Mortgage Servicing Corp
N/A
N/A
 
Conforming
Sandy Spring Bank of Olney MD
N/A
N/A
 
Non-Conforming/
Conforming
U.S. Bank Home Mortgage
A-1
P-1
 
Non-Conforming/
Conforming
U.S. Department of Agriculture
 
 
 
Conforming
Wells Fargo Bank, N.A.
A-1
P-1
 
Non-Conforming/
Conforming
 
 
 
 
 
 
 
 
 
 
Approved Investors List
Housing Agencies
Delaware State Housing Agency
N/A
N/A
 
Conforming
District of Columbia Housing Finance Agency
N/A
N/A
 
Conforming
Florida State Housing
N/A
N/A
 
Conforming
HFA of Hillsborough County
N/A
N/A
 
Conforming
Housing Opportunities Commission
N/A
N/A
 
Conforming
Illinois Housing Development Authority
N/A
N/A
 
Conforming
Indiana Housing & Community Development Authority
N/A
N/A
 
Conforming
Maryland Community Development
N/A
N/A
 
Conforming





--------------------------------------------------------------------------------





National Homebuyers Fund
N/A
N/A
Master Servicer - USBHM
Conforming
New Jersey Housing & Mortgage Finance
N/A
N/A
 
Conforming
North Carolina Housing Finance
N/A
N/A
 
Conforming
Ohio Housing Finance Agency
N/A
N/A
 
Conforming
Pennsylvania Housing Finance Agency
N/A
N/A
 
Conforming
Port of Cincinnati Greater Development Authority
N/A
N/A
Master Servicer - USBHM
Conforming
South Carolina State Housing Finance
N/A
N/A
 
Conforming
State of New York Mortgage Agency
N/A
N/A
 
Conforming
Tennessee Housing Development Agency
N/A
N/A
 
Conforming
Virginia Housing Development Authority
N/A
N/A
 
Conforming
West Virginia Housing Finance
N/A
N/A
 
Conforming







--------------------------------------------------------------------------------





EXHIBIT C TO
ELEVENTH AMENDMENT TO
AMENDED AND RESTATED
MASTER REPURCHASE AGREEMENT


EXHIBIT C
TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT


FORM OF OFFICER’S CERTIFICATE WITH COMPUTATIONS
TO SHOW COMPLIANCE OR NON-COMPLIANCE WITH
CERTAIN FINANCIAL COVENANTS


OFFICER’S CERTIFICATE


AGENT:    U.S. Bank National Association
SELLER:    NVR MORTGAGE FINANCE, INC.
SUBJECT PERIOD:      ended     , 20___
DATE:     , 20___


This certificate is delivered to the Agent and the Buyers under the Amended and
Restated Master Repurchase Agreement dated as of August 2, 2011 (as
supplemented, amended or restated from time to time, the “Current Repurchase
Agreement”), among the Seller, the Agent, and the Buyers from time to time party
thereto. Unless they are otherwise defined in this request, terms defined in the
Current Repurchase Agreement have the same meanings here as there.
The undersigned certifies to the Agent that on the date of this certificate
that:
1.    The undersigned is an incumbent officer of the Seller, holding the title
stated below the undersigned’s signature below.
2.    The Seller’s Financial Statements that are attached to this certificate
were prepared in accordance with GAAP (except that interim Financial Statements
exclude notes to Financial Statements and statements of changes to stockholders’
equity and are subject to year-end adjustments) and (subject to the aforesaid
proviso as to interim Financial Statements) present fairly the Seller’s
financial condition and results of operations as of _________________ for that
month (the “Subject Period”) and for the year to that date.
3.    The undersigned supervised a review of the Seller’s activities during the
Subject Period in respect of the following matters and has determined the
following:
(a)    except to the extent that a representation or warranty speaks to a
specific date, the representations and warranties of the Seller in the Current
Repurchase Agreement and the other Repurchase Documents are true and correct in
all material respects, other than the changes, if any, described on the attached
Annex A;




--------------------------------------------------------------------------------





(b)    no event has occurred that could reasonably be expected to have a
materially adverse effect on any of the Central Elements of the Seller;
(c)    the Seller has complied with all of its obligations under the Repurchase
Documents, other than the deviations, if any, described on the attached Annex A;
(d)    no Event of Default has occurred that has not been declared by the Agent
in writing to have been cured or waived, and no Default has occurred that has
not been cured before becoming an Event of Default, other than those Events of
Default and/or Defaults, if any, described on the attached Annex A; and
(e)    compliance by the Seller with the financial covenants in Sections 17.12,
17.13, 17.14, and 17.15 of the Current Repurchase Agreement and the HUD Compare
Ratio are accurately calculated on the attached Annex A.
NVR MORTGAGE FINANCE, INC., as Seller
By:
 
 
Name:
 
 
Title:
 
 
 
 
 





--------------------------------------------------------------------------------









ANNEX A TO OFFICER’S CERTIFICATE
1.    Describe changes to representations and warranties, if any - clause 3(a)
of attached Officer’s Certificate; if none, so state:




2.    Describe deviations from compliance with obligations, if any - clause 3(c)
of attached Officer’s Certificate; if none, so state:




3.    Describe Defaults or Events of Default, if any - clause 3(d) of attached
Officer’s Certificate; if none, so state:




4.    Calculate compliance with covenants in Sections 17.12, 17.13, 17.14, and
17.15 of the Current Repurchase Agreement and the HUD Compare Ratio - clause
3(e) of attached Officer’s Certificate:
(a)    Section 17.12. The Seller’s Adjusted Tangible Net Worth as of __________
is $____________________ (the minimum under Section 17.12 is $14,000,000).
Adjusted Tangible Net Worth
Consolidated Assets:
$ _________________
Minus Debt (excluding Qualified Subordinated Debt):
$ __________________
Minus Contingent Indebtedness:
$ __________________
Minus Intangible Assets:
$ __________________
Minus Affiliate Receivables:
$ __________________
        ADJUSTED TANGIBLE NET WORTH:
$ __________________



(b)    Section 17.13. The ratio of Seller’s Total Liabilities to Adjusted
Tangible Net Worth on a consolidated basis with its Subsidiaries, measured
monthly, is ___ to 1.0 (the maximum ratio under Section 17.13 is 14.0:1.0).




--------------------------------------------------------------------------------





Leverage Ratio
Total Liabilities (excluding Qualified Subordinated Debt):
$ ____________
Adjusted Tangible Net Worth:
$ ____________
        LEVERAGE RATIO:
_____ To 1.0



(c)    Section 17.14. The Seller’s Pre-FAS 133 Net Income measured at the end of
_________ for the twelve consecutive months then ended is $______(the minimum
under Section 17.14 is $2,000,000).
Pre-FAS 133 Net Income
Consolidated Net Income (in accordance with GAAP):
$ _______________
Plus/Minus FAS-133 Adjustment
(calculated as of the end of the most recent fiscal quarter)
$ _______________
Plus/Minus Tax Adjustment
$ _______________
        PRE-FAS 133 NET INCOME:
$ _______________



(d)    Section 17.15. The Seller’s liquidity (unrestricted cash, Cash
Equivalents and unused portion of the Maximum Aggregate Commitment), for the
month ended __________________, 20__, was $_____________ (the minimum under
Section 17.15 is $10,000,000).
Liquidity
Unencumbered cash and cash equivalents:
$ _______________
Plus Unused availability (lesser of (i) aggregate Purchase Value - aggregate
Purchase Price, or (ii) Maximum Aggregate Commitment - aggregate Purchase
Price):
$ _______________
        LIQUIDITY:
$ _______________



(e)    HUD Compare Ratio. The Seller’s HUD Compare Ratio, as of the last
Business Day of the period covered by this certificate, was _____ to 1.00.




--------------------------------------------------------------------------------





Ratio (expressed as a percentage of):
percentage of Seller’s Mortgage Loan originations under the FHA single family
mortgage insurance program that were seriously delinquent or were claim
terminated in the first two years after origination
_______%
to
percentage of all Mortgage Loan originations under the FHA single family
mortgage insurance program that were seriously delinquent or were claim
terminated in the first two years after origination
_______%
Ratio (two year):
________



5.    Describe and give details regarding (i) notices received by Seller
requesting or demanding that Seller repurchase (or pay indemnity or other
compensation in respect of) Mortgage Loans previously sold or otherwise disposed
of by the Seller to any Investor or other Person pursuant to any express or
implied repurchase or indemnity obligation as per Section 16.5, and (ii) actual
repurchase and indemnity payments made by Seller to any Person. (attach schedule
or explanation).




--------------------------------------------------------------------------------





6.    Provide the information specified below concerning other repurchase,
reverse repurchase and asset warehousing facilities:
 
 
Facility #1
Facility #2
Facility #3
LENDER / PROVIDER
 
 
 
COLLATERAL AGENT
 
 
 
COMMITTED AMOUNT
 
 
 
UNCOMMITTED AMOUNT
 
 
 
AMOUNT OUTSTANDING
 
 
 
MATURITY DATE
 
 
 
 
Pricing
 
 
 
 
Libor Floor
 
 
 
 
Collateral Fees
 
 
 
 
Facility Fee
 
 
 
 
Non-Use Fee
 
 
 
ELIGIBLE COLLATERAL
 
 
 
 
Eligible Collateral #1: Agency/conforming (incl. 40-year loans)
 
 
 
 
Eligible Collateral #2: Jumbo
 
 
 
 
Eligible Collateral #3:
 
 
 
 
Eligible Collateral #4:
 
 
 
 
Eligible Collateral #5:
 
 
 
 
Eligible Collateral #6:
 
 
 
 
 
 
 
 
 
 
 
 
 
COVENANTS
 
 
 
 
Covenant #1 Net Worth
 
 
 
 
Covenant #2 Leverage
 
 
 
 
Covenant #3 Liquidity
 
 
 
 
Covenant #4 Net income
 
 
 
MARK-TO-MARKET PROVISION
 
 
 
ADDITIONAL INDEBTEDNESS ALLOWED
 
 
 
ADDITIONAL LIENS ALLOWED
 
 
 
DIVIDENDS / DISTRIBUTIONS ALLOWED
 
 
 
CROSS-DEFAULTED
 
 
 
PERSONAL GUARANTY (Y/N?)
 
 
 
E and O Coverage Amount
 
 
 
Fidelity Bond Coverage
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------







Attachment to Exhibit C
Purchased Loans Curtailment Report
(List Purchased Loans on which unscheduled principal payment, prepayment or
reduction of more than one regularly scheduled principal and interest
installment payment was received since last monthly report and resulting new
Principal Balance.)




